—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 8, 1999 (People v Phillips, 259 AD2d 565), affirming a judgment of the Supreme Court, Kings County, rendered December 9, 1996, and for poor person relief and the assignment of counsel.
Ordered that the branch of the application which is for poor person relief and the assignment of counsel is denied; and it is further,
*495Ordered that the branch of the application which is for a writ of error coram nobis is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, P. J., Altman, Krausman and Luciano, JJ., concur.